DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 16938544 on April 13, 2022. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160011689 A1).

Regarding claim 1 (Currently amended), Kim discloses: A touch-sensitive device (Fig. 1, Fig. 5, discloses the flexible touch panel display device) comprising: 
a curved surface, wherein a curvature of the curved surfaces is greater than a threshold (see Figs. 1-4, curved surface of the flexible touch panel display device. Examiner reads the flexible touch panel display device when it is in flat state reads as a threshold); and 
a touch sensor panel laminated to the curved surface (Fig. 1, [0055], discloses a touch panel 20 disposed on curved surface of the display panel 10), wherein the touch sensor panel comprises a pattern of touch electrodes disposed on a flexible substrate (Fig. 1, Fig. 6, [0074]-[0075], discloses the touch panel 20 comprising sensing electrode unit 22 disposed over the flexible/bendable display panel 10), wherein the touch sensor panel is formed to a curved shape corresponding to the curved surface (see Figs. 1-4, discloses the touch sensor panel is formed to a curved shape corresponding to the curved surface as illustrated in figures). Additionally, Kim does not explicitly teach but implicitly teaches wherein a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of target area for the touch electrodes (Figs. 1-4 discloses the flexible touch panel display device having plurality touch electrodes bended/flexed to form different shapes. Fig. 6, [0074]- [0075], discloses sensing electrode unit 22 may include a plurality of first sensing electrodes 23 arranged in a first direction, and a plurality of second sensing electrodes 24 arranged in a second direction on the touch surface area to substantially cover a target area for the touch electrodes as illustrated in figures. For example, the when the flexible/bendable touch display device is bended/flexed, the same touch electrodes of the touch panel also bended/flexed with the shape of the touch display device, as such surface area of the touch electrode of pattern of touch electrodes are substantially same or small change which is within a threshold amount of a target area for the touch electrodes. Please note the claim limitation does not specify the limit for a threshold amount and a target area).

Regarding claim 6 (Original), Kim teaches the limitations of parent claim 6. Kim further teaches wherein the pattern of touch electrodes comprises rectangular-shaped touch electrodes (see Fig. 6, discloses the rectangular shaped touch electrodes of touch panel 20).  

Regarding claim 7 (Original), Kim teaches the limitations of parent claim 1. Kim further teaches  wherein the pattern of touch electrodes includes first touch electrodes disposed on a first side of the touch sensor panel and second touch electrodes disposed on a second side of the touch sensor panel (Fig. 15, [0098], discloses in the flexible display device 400 according to the present exemplary embodiment, the first sensing electrodes 23 are formed on a surface of the cover window 40 facing the touch panel 20, and the second sensing electrodes 24 are formed on a surface of the base film 21 facing the display panel 10).  

Regarding claim 8 (Original), Kim teaches the limitations of parent claim 1. Kim further teaches wherein the pattern of touch electrodes is formed on a first side of the touch sensor panel (Fig. 1, Fig. 6, [0073], discloses a sensing electrode unit 22 disposed on a surface of the base film 21 facing the display panel 10).  

Regarding claim 9 (Currently Amended), Kim teaches the limitations of parent claim 1. Kim does not explicitly teach wherein the threshold amount is five percent of the target area for the touch electrodes. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold amount is five percent of the target area for the touch electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 10 (Currently amended), Kim teaches the limitations of parent claim 1. Kim further teaches wherein an arc length of each side of the touch electrodes of the pattern of touch electrodes is within a second threshold amount of a target length for each side of the touch electrodes (see Figs. 1-4, discloses the arc length of each of side of the touch electrodes of the pattern of touch electrodes is substantially the same length as illustrated in figures. For example, when the touch panel display device is bended/flexed, the electrodes in touch panel are also bends/flexes and change in length of the electrodes will be substantially same or within the threshold amount of a target length. Please note the claim limitation does not specify limit of the second threshold amount and the target length).  

Regarding claim 11 (Original), Kim teaches the limitations of parent claim 1. Kim further teaches wherein the curved surface comprises an irregular shape (see Figs. 1-4, discloses the different irregular/variable shape formed by flexible display device).  

6.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160011689 A1) in view of Hong (US 20190102013 A1).

Regarding claim 2 (Original), Kim teaches the limitations of parent claim 1. Kim does not seem to explicitly teach wherein the curved surface comprises a spherical surface.  
However, in the same field of endeavor of touch sensor and display device, Hong teaches the wherein the curved surface comprises a spherical surface (Fig. 9, [0012], [0100], discloses the touch sensor may further include a spherical active region provided with a surface which includes the central portion, where the plurality of touch electrode lines may extend along the surface of the spherical active region of the touch display device).
Therefore, in view of teachings of Kim and Hong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch-sensitive display device of Kim with curved surface comprises a spherical surface shape as suggested by Hong in order to design different shaped touch display device for an alternative design choice.

Regarding claim 3 (Original), Kim teaches the limitations of parent claim 1. Kim does not seem to explicitly wherein the curved surface comprises a cylindrical surface.  
However, in the same field of endeavor of touch sensor and display device, Hong teaches the wherein the curved surface comprises a spherical surface (Fig. 1, Fig. 5, [0051], [0112], discloses the touch sensor may further include a spherical active region provided with a surface which includes the central portion, where the plurality of touch electrode lines may extend along the surface of the spherical active region of the touch display device).
Therefore, in view of teachings of Kim and Hong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch-sensitive display device of Kim with curved surface comprises a cylindrical surface shape as suggested by Hong in order to design different shaped touch display device for known alternative design choice.

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160011689 A1) in view of Chen (US 20150346889 A1).


Regarding claim 4. (Original), Kim teaches the limitations of parent claim. Kim does not seem to explicitly teach wherein the pattern of touch electrodes comprises diamond-shaped touch electrodes.  
However, it has been well known in the touch sensor device to have used the diamond-shaped touch electrodes as an alternative design. For example, Chen teaches wherein the pattern of touch electrodes comprises diamond-shaped touch electrodes (Fig. 3, [0044]- [0045], discloses the diamond-shaped touch electrode in touch panel device).
 Therefore, in view of teachings of Kim and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch electrodes of Kim the pattern of touch electrodes comprises diamond-shaped touch electrodes as suggested by Chen for known alternative design choice of touch electrodes shape in touch panel device.

Regarding claim 5 (Original), Kim teaches the limitations of parent claim. Kim does not seem to explicitly teach wherein the pattern of touch electrodes comprises hexagon-shaped touch electrodes.  
However, it has been well known in the touch sensor device to have used the hexagon-shaped touch electrodes as an alternative design. For example, Chen teaches wherein the pattern of touch electrodes comprises hexagon-shaped touch electrodes (Figs. 3C, [0005]- [0048], discloses the hexagon-shaped touch electrode in touch panel device).
 Therefore, in view of teachings of Kim and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch electrodes of Kim the pattern of touch electrodes comprises hexagon-shaped touch electrodes as suggested by Chen for known alternative design choice of touch electrodes shape in touch panel device.

8.	Claims 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dziama (US 20110199286 A1) in view of Kim et al. (US 20160011689 A1).

Regarding claim 12 (Original), Dziama discloses: A touch-sensitive device (Fig. 1, Fig. 3, spherical electronic touch display) comprising: 
an energy storage device ([0025], batteries (not shown) contained within the spherical display 102); 
communication circuitry (Fig. 4A, [0026], discloses control unit 104 is in wireless communication with a control computer 116); 
a spherical surface (Fig. 3, [0032], spherical electronic display 102); and 
a touch sensor panel laminated to the spherical surface (Fig. 3, [0032], discloses the touch-screen layer 304 being located on the outer surface of the transparent, spherical electronic display 120), wherein the touch sensor panel is thermoformed to a curved shape corresponding to the spherical surface (see Fig. 3, [0027], [0032], curved surface of the touch-screen layer 304 being formed/surrounded on the outer surface of the transparent, spherical electronic display 120.  
Dziama does not seem to explicitly teach a touch-sensitive device comprising a touch controller; wherein the touch sensor panel comprises a pattern of touch electrodes disposed on a flexible substrate and coupled to the touch controller; and wherein a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of a target area for the touch electrodes.  
However, in the same field of the endeavor of the touch-sensitive device, Kim teaches wherein the touch sensor panel comprises a pattern of touch electrodes disposed on a flexible substrate and coupled to the touch controller (Fig. 1, Fig. 6, [0074]-[0075], discloses the touch panel 20 comprising sensing electrode unit 22 disposed over the flexible/bendable display panel 10; and touch electrodes are electrically connected to touch controller 62 as illustrated in figure 5). Additionally, Kim does not explicitly teach but implicitly teaches wherein a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of target area for the touch electrodes (Figs. 1-4 discloses the flexible touch panel display device having plurality touch electrodes bended/flexed to form different shapes. Fig. 6, [0074]- [0075], discloses sensing electrode unit 22 may include a plurality of first sensing electrodes 23 arranged in a first direction, and a plurality of second sensing electrodes 24 arranged in a second direction on the touch surface area to substantially cover a target area for the touch electrodes as illustrated in figures. For example, the when the flexible/bendable touch display device is bended/flexed, the same touch electrodes of the touch panel also bended/flexed with the shape of the touch display device, as such surface area of the touch electrode of pattern of touch electrodes are substantially same or small change which is within a threshold amount of a target area for the touch electrodes. Please note the claim limitation does not specify the limit for a threshold amount and a target area).
Therefore, in view of teachings of  Dziama and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive device of Dziama with a touch-sensitive device comprising a touch controller; wherein the touch sensor panel comprises a pattern of touch electrodes disposed on a flexible substrate and coupled to the touch controller; and wherein a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of target area for the touch electrodes as suggested by Kim in order to design flexible touch-sensing device capable of having a specific curved shape with improved the touch sensing function that facilitates interaction with a user. 

Regarding claim 13 (Original), Dziama in view of Kim teaches the limitations of parent claim 12. Kim further teaches wherein the pattern of touch electrodes comprises rectangular-shaped touch electrodes or diamond-shaped touch electrodes (see Fig. 6, discloses the rectangular shaped touch electrodes of touch panel 20).  

Regarding claim 15 (Original), Dziama in view of Kim teaches the limitations of parent claim 12. Kim further teaches wherein the pattern of touch electrodes includes first touch electrodes disposed on a first side of the touch sensor panel and second touch electrodes disposed on a second side of the touch sensor panel (Fig. 15, [0098], discloses in the flexible display device 400 according to the present exemplary embodiment, the first sensing electrodes 23 are formed on a surface of the cover window 40 facing the touch panel 20, and the second sensing electrodes 24 are formed on a surface of the base film 21 facing the display panel 10).  

Regarding claim 16 (Original), Dziama in view of Kim teaches the limitations of parent claim 12. Kim further teaches wherein the pattern of touch electrodes is formed on a first side of the touch sensor panel (Fig. 1, Fig. 6, [0073], discloses a sensing electrode unit 22 disposed on a surface of the base film 21 facing the display panel 10).   

Regarding claim 17 (Original), Dziama in view of Kim teaches the limitations of parent claim 12. Dziama further teaches wherein the spherical surface is a spherical cap (Fig. 1, Fig. 3, discloses the spherical shape touch display device).  

Regarding claim 18 (Original), Dziama in view of Kim teaches the limitations of parent claim 12. Dziama further teaches wherein the spherical surface has a curvature greater than a threshold curvature such that distortion of a two-dimensional pattern of touch electrodes thermoformed to the shape of the spherical surface exceeds a threshold amount of distortion (Fig. 3, [0032], spherical electronic display 102 is contained within a transparent, spherical electronic display 120. A touch-screen layer 304 is also included in the embodiment of FIG. 3, the touch-screen layer 304 being located on the outer surface of the transparent, spherical electronic display 120 as such electrodes of the touch-screen layer thermoformed to the shape of the spherical surface as illustrated in figure).  

Regarding claim 19 (Currently Amended), Dziama in view of Kim teaches the limitations of parent claim 12. Kim does not explicitly teach wherein the threshold amount is five percent of the target area for the touch electrodes. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold amount is five percent of the target area for the touch electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 20 (Currently amended), Dziama in view of Kim teaches the limitations of parent claim 12. Kim further teaches wherein an arc length of each side of the touch electrodes of the pattern of touch electrodes is within a second threshold amount of a target length for each side of the touch electrodes (see Figs. 1-4, discloses the arc length of each of side of the touch electrodes of the pattern of touch electrodes is substantially the same length as illustrated in figures. For example, when the touch panel display device is bended/flexed, the electrodes in touch panel are also bends/flexes and change in length of the electrodes will be substantially same or within the threshold amount of a target length. Please note the claim limitation does not specify limit of the second threshold amount and the target length).  

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dziama (US 20110199286 A1) in view of Kim et al. (US 20160011689 A1), further in view of Chen (US 20150346889 A1).

Regarding claim 14 (Original), Dziama in view of Kim teaches the limitations of parent claim 12. Dziama in view of Kim does not seem to explicitly teach wherein the pattern of touch electrodes comprises hexagon-shaped touch electrodes.  
However, it has been well known in the touch sensor device to have used the hexagon-shaped touch electrodes as an alternative design. For example, Chen teaches wherein the pattern of touch electrodes comprises hexagon-shaped touch electrodes (Figs. 3C, [0005]- [0048], discloses the hexagon-shaped touch electrode in touch panel device).
 Therefore, in view of teachings of Dziama, Kim and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch electrodes of Dziama as modified by Kim with the pattern of touch electrodes comprises hexagon-shaped touch electrodes as suggested by Chen for known alternative design choice of touch electrodes shape in touch panel device.

Response to Arguments
10. 	Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the amended claims. Specifically, applicant argues that Kim does not teach or suggest a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of a target area for the touch electrodes. Examiner respectfully disagrees. Kim teaches the flexible touch panel display device having plurality touch electrodes bended/flexed to form different shapes (see Figs. 1-4). Additionally, Kim teaches sensing electrode unit 22 include a plurality of first sensing electrodes 23 arranged in a first direction, and a plurality of second sensing electrodes 24 arranged in a second direction on the touch surface area to substantially cover a target area for the touch electrodes as illustrated in figures (Fig. 6, [0074]- [0075]). For example, the when the flexible/bendable touch display device is bended/flexed, the same touch electrodes of the touch panel also bended/flexed with the shape of the touch display device, as such surface area of the touch electrode of pattern of touch electrodes are substantially same even when the touch electrodes experiences the stress or small changes which is within a threshold amount of a target area for the touch electrodes. Please note the claim limitation does not specify the limit or value what corresponds to a threshold amount and a target area. As such applicant’s arguments are not deemed persuasive. See above rejections for full detail.

Conclusion 
11.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693